Citation Nr: 0713139	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar disc disease 
with fusion, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  He had periods of active duty for training in the Army 
National Guard from May 1977 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for lumbar disc disease with 
fusion, postoperative.  

In December 2004, the veteran testified at a personal hearing 
before the Decision Review Officer (DRO).  A copy of the 
transcript is of record.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence regarding whether the veteran's back disorder was 
aggravated by an injury sustained his period of active duty 
for training in the Army National Guard.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, a low back disorder 
was aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2006).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2006).  ACDUTRA 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2006).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101, 106, 1110, 1131.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, favorable application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the veteran's period of ACDUTRA from May 1977 to May 1989 is 
not available.  Thus, in this case, the evidentiary burden is 
on the veteran to show that he became disabled from an injury 
or disease incurred in the line of duty during ACDUTRA.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that his current back condition is 
attributable to his active military service.  In 1972, after 
discharge from service, the veteran injured his low back 
while climbing a ladder at his place of employment.  Shortly 
thereafter, he had lower lumbar spinal fusion surgery.  In an 
August 1987 personal statement, the veteran stated that while 
on active duty for training in May 1982, he reinjured his 
back when his back was hit with the turret of a track while 
riding in an Army motor vehicle.  He explained that he was 
taken to Fort Hood, given pain pills, and placed on bed rest.  
The veteran stated that he tried to get out of the bed at 
times, but his back continued to ache.  In September 1982, 
the veteran underwent bilateral fusion from sacrum to L-5.  
After surgery, he was diagnosed with bilateral spondylolysis 
with failed back fusion.  The veteran further added in an 
August 1987 personal statement that he injured his back again 
while riding in a 106 motor carrier in March 1986.  In July 
1986, exploration, decompression, and neurolysis at L4-5 on 
the right side was performed.  The veteran contends that his 
current back condition is a result of his active duty for 
training activities.

In January 2004, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he injured 
his back in 1972 while performing electrical work.  Surgery 
was performed and he reinjured his back in 1982, during 
National Guard duty.  He explained to the examiner that he 
was a tank commander, and hit his lower back on a turret.  
The veteran further added that he developed pain in his low 
back and right leg.  Surgery was performed, and he currently 
endures constant pain, sleep deprivation, and difficulty with 
mobility.  He has not worked since 1988, and has had 
incapacitating pain at least 20 days in the last year.  The 
veteran stated that he uses a lumbar brace, and has been 
prescribed Flexeril and Vicodin for pain.  Upon physical 
examination of the veteran, the examiner diagnosed the 
veteran with lumbosacral disc, chronic pain, five lumbar 
surgeries with the last surgery being a 360 fusion, and 
chronic pain syndrome.  

The examiner concluded that the veteran's first injury was a 
workman's compensation injury which led to an L4-5 fusion.  
Subsequently thereafter, he injured his back again during 
National Guard duty in 1982, and had a second back procedure 
as a result of the injury.  The examiner opined that the 
subsequent procedures are secondary to his previous 1972 and 
1982 injuries and "[t]here was aggravation of his back 
condition in 1982 and he has had continuous pain since that 
time with failure to correct the pain with his multiple 
surgeries."

The Board notes that a formal line of duty investigation was 
performed in September 1987, which determined that his 
claimed injuries in June 1982 and March 1986 were in the line 
of duty.  However, in a July 1988 memorandum, the report of 
investigation was changed to "disapproved, not in line of 
duty - not due to misconduct - existed prior to service - no 
aggravation."  

While the Board considers the line of duty investigation 
reports as competent evidence, the Board is confronted with 
two contradictory line of duty findings.  Thus, the Board 
concludes that the January 2004 etiological opinion is the 
most probative medical evidence of record.  The physician 
based his opinion on evaluation of the veteran and review of 
the claims folder.  This physician concluded that the 
veteran's back condition was aggravated as a result of injury 
sustained during his active duty for training duties.

As noted above, presumptions do not apply to ACDUTRA or 
INACDUTRA.  See Biggins, supra.  This includes both the 
presumptions of soundness and the presumption of aggravation.  
Accordingly, the Board has reviewed this claim under the 
normal evidentiary standards set forth in 38 U.S.C.A. 
§ 5107(b). 

In this regard, the Board notes that, when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

In this case, there is probative medical and other evidence 
showing that the veteran injured his back prior to his period 
of ACDTRA.  However, there is also persuasive and probative 
medical evidence showing that he aggravated that disability 
as a result of an injury sustained during ACDUTRA.

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the appeal is allowed.


ORDER

Entitlement to service connection for lumbar disc disease 
with fusion, postoperative is granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


